Franklin App. Nos. 02AP-560, 02AP-593, 02AP-597 and 02AP-598. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Memorandum Decision rendered on October 29, 2002:
“Does the employee of a state institution who participates in an immunity determination in the Ohio Court of Claims have standing to appeal the judgment of the Ohio Court of Claims to the Tenth District Court of Appeals?”
Sua sponte, cause consolidated with 2002-1815, Theobald v. Univ. of Cincinnati, Franklin App. Nos. 02AP-593, 02AP-597 and 02AP-598.
The conflict case is Johns v. Horton, Hamilton App. No. C-010672, 149 Ohio App.3d 252, 2002-Ohio-3802, 776 N.E.2d 1146, appeal accepted in 97 Ohio St.3d 1495, 2002-Ohio-7200, 780 N.E.2d 600.